UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2365


THELMA L. HEWLETT,

                Plaintiff - Appellant,

          v.

PERMANENT GENERAL ASSURANCE CORPORATION; S&M AUTO SERVICE
LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:15-cv-00553-JAG)


Submitted:   March 8, 2016                   Decided:    March 18, 2016


Before KING and      DUNCAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Thelma L. Hewlett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thelma    L.    Hewlett    seeks     to    appeal       the   district      court’s

order dismissing her civil complaint without prejudice.                              This

court may exercise jurisdiction only over final orders of the

district       court,     28    U.S.C.         § 1291        (2012),    and       certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order Hewlett seeks to appeal

is   neither    a    final   order   nor    an    appealable        interlocutory     or

collateral order.         See Goode v. Central Va. Legal Aid, 807 F.3d

619 (4th Cir. 2015).            Accordingly, we dismiss the appeal for

lack of jurisdiction and remand the case to the district court

with instructions to permit Hewlett to amend her complaint.                           We

dispense   with       oral     argument     because          the    facts   and    legal

contentions     are     adequately   presented          in    the   materials      before

this court and argument would not aid the decisional process.



                                                             DISMISSED AND REMANDED




                                           2